Citation Nr: 0333535	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected hyperkeratosis of the hands, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for arthritis of the 
hands claimed as being proximately due to or the result of 
the service connected skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1978 to March 
1982.

This appeal arises from a December 2001 rating decision of 
the Chicago, Illinois Regional Office (RO).

The Board notes that the veteran appears to have raised the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability; however, as this issue has not been developed or 
certified on appeal, it is referred to the RO for appropriate 
consideration.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of the Veterans 
Affairs, as well as 38 U.S.C.A.  
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record to include all 
treatment records from the Westside VA 
medical center and Cook County Hospital.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  All necessary steps should be under 
taken to obtain legible copies of all 
Social Security Administration decisions 
relating to the veteran's claim for 
disability benefits as well as the 
medical records upon which such 
decisions were based.

3.  Following completion of the above 
development, the veteran should be 
scheduled for VA orthopedic and 
dermatology examinations.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations and all necessary testing to 
include x-rays of the hands should be 
accomplished.  

a) The orthopedic examiner should render 
a diagnosis for all current disability of 
the hands.  If a diagnosis of arthritis 
of the hands is rendered, then based on 
the current examination and a review of 
the entire claims folder, the examiner 
should render an opinion as to whether it 
is at least as likely as not that 
arthritis of the hands is proximately due 
to or was permanently aggravated by the 
veteran's service connected skin 
disability of the hands.  If the examiner 
finds that the service-connected skin 
disability of the hands aggravated 
existing arthritis of the hands, then the 
examiner should express an opinion as to 
what level of disability is attributable 
to such aggravation.  All factors upon 
which the medical opinion is based must 
be set forth for the record.  

b) With regard to the dermatology 
examination, unretouched color 
photographs of all areas affected by the 
service connected skin disability of the 
hands should be taken and associated with 
the claims folder.  The examiner should 
indicate whether there is evidence of 
constant exudation or itching, extensive 
lesions or marked disfigurement; or 
whether there is evidence of ulceration 
or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.  
The examiner should indicate: a) whether 
the hyperkeratosis causes limitation of 
motion and, if so, indicate the affected 
part and limitation of motion in degrees; 
b) the measurement of the area of each 
part affected by hyperkeratosis should be 
provided in square inches; c) whether the 
hyperkeratosis is painful on examination; 
and d) whether hyperkeratosis limits the 
functioning of an affected part and, if 
so, describe the limitation of function.  
The examiner should also indicate whether 
there is either generalized cutaneous 
involvement or systemic manifestations, 
and whether intermittent systemic 
medication, such as immunosuppressive 
retinoids, are required for a total 
duration of six weeks or more, but not 
constantly during the past 12 month 
period; or whether constant or near-
constant systemic medication has been 
required during the past 12 month period.  
Each of the above rating criteria must be 
addressed in the report of examination. 

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal. The RO should provide 
the veteran with the old and new rating 
criteria for evaluation of disability of 
the skin.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




